Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on November 24, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 	             						       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for fabricating a heterojunction bipolar transistor, the method comprising: providing a semiconductor support layer; forming an even number of at least four elongated wall structures on the support layer, wherein the wall structures are arranged side-by-side at a regular interval; forming an odd number of at least three semiconductor collector-material ridge structures on the support layer, wherein each ridge structure is formed between two adjacent wall structures; forming a extending the base-material layer epitaxially so that the base-material layer coherently covers all the wall structures and all the ridge structures; and selectively removing all the ridge structures except for the determined ridge structure. 									The most relevant prior art reference due to Balakrishnan et al. (Pub. No.: US 20200091322 A1) substantially discloses a method for fabricating a heterojunction bipolar transistor, the method comprising: 										providing a semiconductor support layer (Par. 0032, Figs. 2-3 – support layer 32);			forming at least four elongated wall structures on the support layer, wherein the wall structures are arranged side-by-side at a regular interval (Par. 0033, Figs. 2-3 – elongated wall structures 34);											forming at least three semiconductor collector-material ridge structures on the support layer, wherein each ridge structure is formed between two adjacent wall structures (Par. 0034-0044, Figs. 4 - semiconductor collector-material 40C (it is important to note that instead of collector, emitter 40A was grown first);									forming a semiconductor base-material layer on a determined ridge structure of the at least three ridge structures (Par. 0034-0044, Figs. 4 - semiconductor base-material layer 40B); and												forming a semiconductor emitter-material layer on the base-material layer (Par. 0034-0044, Figs. 4 - semiconductor emitter-material 40A (it is important to note that instead of emitter, collector 40C was grown on top of the bae). 		

However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-18: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 19: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a heterojunction bipolar transistor, comprising: a semiconductor support layer; an even number of at least four elongated wall structures arranged on the support layer, wherein the wall structures are arranged side-by-side at a regular interval; a semiconductor collector-material ridge structure arranged on the support layer, wherein the ridge structure is arranged between two determined adjacent wall structures of the at least four wall structures;	a semiconductor base-material layer arranged on the ridge structure and over the wall structures, wherein the base-material layer is supported by the wall structures; and a semiconductor emitter-material layer arranged above the ridge structure on the base-material layer; wherein spaces between the wall structures other than the two determined adjacent wall structures are filled with air and/or with an insulator material.			The most relevant prior art reference due to Balakrishnan et al. (Pub. No.: US 20200091322 A1) substantially discloses a heterojunction bipolar transistor, comprising: 			a semiconductor support layer (Par. 0032, Figs. 2-3 – support layer 32);				at least four elongated wall structures arranged on the support layer, wherein the wall structures are arranged side-by-side at a regular interval (Par. 0033, Figs. 2-3 – elongated wall structures 34);												a semiconductor collector-material ridge structure arranged on the support layer, wherein the ridge structure is arranged between two determined adjacent wall structures of the at least four wall structures (Par. 0034-0044, Figs. 4 - semiconductor collector-material 40C (it is important to note that instead of collector, emitter 40A was grown first);					a semiconductor base-material layer arranged on the ridge structure and over the wall structures, wherein the base-material layer is supported by the wall structures (Par. 0034-0044, Figs. 4 - semiconductor base-material layer 40B); and						a semiconductor emitter-material layer arranged above the ridge structure on the base-material layer (Par. 0034-0044, Figs. 4 - semiconductor emitter-material 40A (it is important to note that instead of emitter, collector 40C was grown on top of the bae).					Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 19 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 19 is deemed patentable over the prior arts.

Regarding Claim 20: this claim is allowed because of their dependency status from claim 19.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SYED I GHEYAS/Primary Examiner, Art Unit 2812